Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 08-60090-CR-
                                         MIDDLEBROOKS
                                       (Case No. 16-CV-61354)

      UNITED STATES OF AMERICA,

            Plaintiff,

                    v.

      DEVON CHANCE.

            Defendant.

                                                  /

                   MOTION FOR ORDER ON MANDATE GRANTING § 2255
                      MOTION, VACATING COUNT 2 CONVICTION,
                      AND SETTING CASE FOR RESENTENCING

            Defendant, DEVON CHANCE, through undersigned previously appointed

      counsel, respectfully requests that the Court enter an order on the mandate issued

      March 16, 2020, granting his § 2255 motion and vacating his conviction on Count 2.

      In addition, Defendant requests that before entering an Amended Judgment, the

      Court exercise its discretion under the “sentencing package doctrine” to resentence

      him on all remaining counts consistent with current law.1 In support of that request,

      he states:

            1. On March 16, 2020, the Eleventh Circuit held that CHANCE’S Count Two

      § 924(o) conviction was “invalid” after the Supreme Court’s holding in United States



  1In the related and companion case of co-defendant Curtis Solomon, this like motion was filed which is
  now being filed on behalf of CHANCE herein.
                                                      3
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 2 of 12



   v. Davis, 588 U.S. , 139 S.Ct. 2319 (2019) declaring the residual clause in 18 U.S.C.

   § 924(c)(3)(B) unconstitutionally vague, and the Eleventh Circuit’s holding in Brown

   v. United States, 942 F.3d 1069 (11th Cir. Nov. 12, 2019) holding that Conspiracy

   to commit Hobbs Act robbery is not a qualifying “crime of violence” for purposes of          18

   U.S.C. § 924(c)(3)(A). Chance v. United States, Case No. 17-15192 (11th Cir. March 16,

   2020). In so holding, the Eleventh reversed this Court’s prior denial of § 2255 relief, declined

   the government’s request for affirmance under the concurrent sentence doctrine – explaining

   that it was vacating not only CHANCE’S sentence but also his underlying conviction for

   Count 2, and remanded the case to this Court for resentencing.

          2. The mandate issued in this case on March 16,2020. Accordingly, jurisdiction

   has now returned to this Court, which permits the Court to grant CHANCE’S motion

   and to resentence him at this time.

          3. Title 28 U.S.C. § 2255(b) states that whenever a court grants a motion to

   vacate, it shall “set the judgment aside,” and either “discharge the prisoner or

   resentence him or grant a new trial or correct the sentence as may appear appropriate.”

   (Emphasis added) The Eleventh Circuit has read that provision

          to establish a two-step process. First, the court must “vacate and set the
          judgment aside.” Id. Second, the court must choose from among four
          distinct remedies: (1) discharge the prisoner; (2) resentence the prisoner;
          (3) grant the prisoner a new trial; or (4) correct the prisoner’s sentence.

   United States v. Brown, 879 F.3d 1231, 1235 (11th Cir. 2018). The court has the

   discretion to choose whichever remedy appears most “appropriate.” United States v.

   Mixon, 115 F.3d 900, 903 (11th Cir. 1997).

          Remedies (1) and (3) are clearly inapplicable here. And a mere “correction” of

   the Count 2 sentence as authorized in (4), would not be a sufficient remedy since the
                                                  3
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 3 of 12



   error was not simply in the sentence on Count 2, but in the underlying Count 2

   conviction. Plainly, the “appropriate” remedy requires – at minimum – issuance of an

   Amended Judgment that no longer includes the Count 2 conviction or sentence

   (making sure to exclude the $100 fine separately imposed for that count previously

   as well). However, the amendment to the prior judgment should not end there. As

   explained below, the language in § 2255(b) expressly confers discretion on the district

   court to resentence CHANCE on his remaining counts. And for the reasons that

   follow, a resentencing de novo on the other counts is the “appropriate” remedy under

   the circumstances presented here.

         4. It is well-established that when a defendant succeeds in getting one or more

   convictions vacated on direct appeal, the district court may resentence the defendant

   on all remaining counts. The reason is simple. As both the Supreme Court and the

   Eleventh Circuit have recognized: a “criminal sentence is a package of sanctions that

   the district court utilizes to effectuate its sentencing intent.” Pepper v. United States,

   562 U.S. 476, 507 (2011) (citing United States v. Stinson, 97 F.3d 466, 469 (11th Cir.

   1996)); United States v. Fowler, 749 F.3d 1010, 1017 (11th Cir. 2014) (noting that the

   Court has always “presumed that sentences on each count of a multi-count indictment

   are part of a package that may, without a case specific inquiry, be revisited”).

         As the Eleventh Circuit explained in Fowler, this rule – referred to as the

   “sentencing package doctrine” – is “not so much a doctrine as it is a common judicial

   practice grounded in a basic notion of how sentencing decisions are made in cases

   involving multiple counts of conviction.” Id. at 1015 (11th Cir. 2014). See id. (“in the

   guidelines era, sentencing on multiple counts is an inherently interrelated,
                                               3
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 4 of 12




   interconnected, and holistic process which requires a court to craft an overall

   sentence – the ‘sentence package’ – that reflects the guidelines and the relevant §

   3553(a) factors.”).

          Notably, the sentencing package doctrine applies to cases on collateral review,

   just as it does to those on direct appeal. As other circuits have rightly recognized,

   Congress’s express authorization in § 2255(b) to “set aside or correct the sentence”

   necessarily means that the district court has the power to impose a reduced overall

   aggregate sentence, even when a prisoner’s petition attacked only the validity of one

   count of conviction. United States v. Smith, 103 F.3d 531, 534-55 (7th Cir. 1996);

   United States v. Binford, 108 F.3d 723, 728 (7th Cir.1997); United States v. Smith,

   115 F.3d 241 (4th Cir. 1997) (“[t]he term ‘sentence’ in § 2255 does not refer to a specific

   offense. Rather, ‘sentence’ must be viewed in the aggregate”) (citation omitted). And

   even beyond the fact that the “plain language of § 2255” does “not restrict the word

   ‘sentence,’” § 2255(b) also quite significantly “authorizes the court to act ‘as may

   appear appropriate.’” United States v. Davis, 112 F.3d 118, 121 (3d Cir. 1997)

   (emphasis added) (finding that the latter language “confers upon the district court

   broad and flexible power in its actions following a successful § 2255 motion”).

         The Eleventh Circuit has long agreed with its sister courts that where even

   one count of a multi-count conviction has been vacated on collateral review, the

   district court has the discretion to reconsider the sentences previously imposed and

   resentence the defendant on the other (unchallenged) counts. Indeed, in United States

   v. Mixon, 115 F.3d 900 (11th Cir. 1997), the Eleventh Circuit expressly followed the

   Third Circuit in Davis, in finding that “the language of section 2255 and the
                                               5
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 5 of 12



   interdependence of the multiple counts for sentencing purposes” conferred discretion

   on the district court to adjust the defendant’s sentences on unchallenged counts. Id.

   at 903.

         And in fact, the Court has continually reaffirmed that rule to this day. See

   United States v. Diaz-Clark, 292 F.3d 1310, 1318 n. 7 (11th Cir. 2002) (Middlebrooks,

   J.) (explaining that Mixon and other § 2255 cases applying the sentencing package

   doctrine on collateral review “hinge upon statutory construction of 28 U.S.C. § 2255”);

   United States v. Pearson, 940 F.3d 1210, 1215 n. 10 (11th Cir. 2019) (noting that the

   “sentencing package doctrine” allowed the district court to modify the sentences on

   two unchallenged bank robbery counts, after vacating a § 2255 movant’s ACCA

   sentence on a separate § 922(g)/924(e) count in light of Johnson, even though the bank

   robbery counts “were authorized by law and not open to attack;” explaining that in

   Mixon the Court had followed the Third Circuit’s conclusion that § 2255(b) “confers

   upon the district court broad and flexible power in its actions following a successful §

   2255 motion”); see also Fowler, 749 F.3d at 1017 (explaining that “it would not matter

   if [the defendant’s] Count 1 conviction had been set aside in a § 2255 proceeding

   instead of as a result of his direct appeal because in the present, post-guidelines era

   there is no difference”).

         Accordingly, whether “a conviction on one or more of the component counts is

   vacated for good” either on direct appeal or on collateral review, the well-settled rule

   in this Circuit is that the district court is “free to reconstruct the sentencing package




                                               5
Case
Case 0:08-cr-60090-DMM Document 36
     0:16-cv-61410-DMM Document 328Entered
                                     Entered
                                           on on FLSD
                                              FLSD    Docket
                                                    Docket    03/24/2020
                                                           03/12/2020 PagePage
                                                                           6 of 612of 12



   ... to ensure that the overall sentence remains consistent with the guidelines, the §

   3553(a) factors, and the court's view concerning the proper sentence in light of all the

   circumstances.” Fowler, 749 F.3d at 1015; United States v. Thomason, 940 F.3d 1166,

   1172 (11th Cir. 2019) (reaffirming, in a § 2255 case, that after vacating one count in

   a multi-count conviction, the district court indeed “has the discretion to determine

   whether it needs to conduct a full resentencing to ensure that the sentence remains

   ‘sufficient, but not greater than necessary, to comply with the purposes [of sentencing

   in section 3553(a)]”).

         5. Consistent with these precedents, in United States v. Cross, Case No. 19-

   23977-cv-UU/Reid, Magistrate Reid recommended – and Judge Ungaro found – that

   where, as here, a § 924(o) conviction was vacated in a § 2255 proceeding based on

   Davis, which rendered the defendant “actually innocent” of his conviction on that

   count, he should be resentenced on his remaining Hobbs Act conspiracy count. See

   Cross, DE 12 (Report and Recommendation noting that “When a court grants a

   motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255, after

   vacating and setting aside the [prior] judgment, it must “choose among four distinct

   remedies” including resentencing the prisoner; finding a resentencing on the

   remaining substantive conviction “the appropriate remedy;” citing Brown, 879 F.3d

   at 1235); DE 13 (district court’s order agreeing with the R & R; granting the § 2255

   motion; vacating the § 924(o) conviction; and setting the case for resentencing).

         6. Under the above authorities, this Court unquestionably has the discretion

   to vacate and reconsider C H A N C E ’ S sentences on his remaining counts after


                                              6
Case
Case 0:08-cr-60090-DMM Document 36
     0:16-cv-61410-DMM Document 328Entered
                                     Entered
                                           on on FLSD
                                              FLSD    Docket
                                                    Docket    03/24/2020
                                                           03/12/2020 PagePage
                                                                           7 of 712of 12



   vacating his Count 2 conviction. And the Court should now exercise its discretion to

   resentence CHANCE de novo on both the underlying Hobbs Act robbery counts, and

   the § 924(c) counts, because there have been two significant clarifications in the law

   since the 2009 sentencing that are directly applicable here.1 First, the Supreme Court

   clarified in Dean v. United States, 137 S.Ct. 1170 (2017) that a district court has

   “authority” to take into account the harshness of the consecutive minimum

   mandatory penalties under § 924(c) in imposing a “just sentence” on the predicate

   counts. Second, Congress clarified in Section 403 of the First Step Act of 2018, that a

   consecutive 25-year sentence is permissible only if the defendant was previously

   convicted of a § 924(c) offense in a prior case which has become final.

          7. With regard to the first clarification, when the Court imposed sentences on

   the substantive Hobbs Act robbery counts in 2009, it could not have anticipated the

   Supreme Court’s decision eight years later in Dean. In that case, the Supreme Court

   rejected the government’s longstanding position that the language of § 924(c) itself –

   specifically the requirements of a consecutive sentence and the bar on imposing

   concurrent sentences – deprived a district court of discretion to take into account the

   harsh sentences mandated for the defendant’s § 924(c) counts, in determining a just

   sentence for the predicate count(s). Id. at 117. Although the government claimed



         1 The “general rule” is that the defendant is entitled to be resentenced under
   the law in effect at the time of resentencing. United States v. Grimes, 142 F.3d 1342,
   1351 (11th Cir. 1998); United States v. Hinds, 713 F.3d 1303, 1304-05 (11th Cir.
   2013); United States v. Hudson, 685 F.3d 1260, 1260-61 (11th Cir. 2012) (en banc)
   (Fair Sentencing Act applied to defendants resentenced on collateral review).



                                              7
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 8 of 12




   that Congress intended “to prevent district courts from bottoming out sentences for

   predicate § 924(c) offenses whenever they think a mandatory minimum under § 924(c)

   is already punishment enough,” the Supreme Court found that claim completely

   unsupported – noting that “no such intent finds expression in the language of §

   924(c).” Id. at 1178.

         In so holding, the Court made clear for the first time in Dean that because

   nothing in § 924(c) itself “prevents a sentencing court from considering a mandatory

   minimum under § 924(c) when calculating an appropriate sentence for the predicate

   offense,” the district court indeed has the “authority” under § 3553(a) and “related

   provisions” (such as 18 U.S.C. § 3582(a)) to take the harsh consecutive minimum

   sentences mandated for the § 924(c) counts into account “when calculating a just

   sentence for the predicate count.” Id. at 1176-77 (emphasis added). And notably, in so

   stating, the Court in Dean further clarified that the § 924(c) and predicate count

   sentences are in fact interrelated, and that the harshness of mandatory consecutive

   terms may indeed require a reduction of the term on the predicate counts for the

   sentence to be “just.” Finally, by explicitly recognizing twice in Dean that a district

   court even has discretion to impose a sentence of simply “one day” on the substantive

   count, to mitigate the harshness of consecutive § 924(c) terms, see id. at 1177, the

   Court suggested that such a sentence would in fact be the “just” sentence on the

   predicate counts in a case with as many stacked § 924(c) sentences as this one.

         None of this was understood by the parties or the Court at the 2009 sentencing.

   And it appears from the sentencing transcript that a correct understanding on this


                                             8
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 9 of 12




   point might well have made a difference in the sentence the court ultimately imposed

   on the predicate counts. Counsel sought a “downward departure” due to the lengthy

   stacking of these firearm charges (stacking unconstitutional, as defense counsel had

   argued at his sentencing and in his Sentencing Memorandum). While allowing

   counsel to preserve his argument as to the unconstitutionality, irrationality, and

   “cruel and unusual” nature of the mandatory stacking scheme that the Supreme

   Court had upheld in Deal v. United States, 508 U.S. 129 (1993), the Court found it

   simply did not “have any authority to deal with” any of the issues counsel had raised.

         The Court plainly now has that “authority” as a result of the Supreme Court’s

   decision in Dean. And CHANCE asks the Court to exercise that now-clarified

   “authority” to impose a sentence of only “one day” on his predicate counts at this time,

   for the reasons outlined in Dean. Such a sentence would be the “just” one under the

   circumstances. It would avoid “unwarranted disparities” with defendants convicted

   of like offenses but sentenced after the clarification of Dean, § 3553(a)(6). And in light

   of the fact that CHANCE must serve numerous consecutive § 924(c) terms which will

   exceed any reasonable person’s life expectancy even if those terms are reduced from

   25 to 7 years under the First Step Act (which the Court should apply as well, for the

   reasons stated in ¶8 infra), a sentence of “one day” on the predicate counts is




                                               9
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 10 of 12




    certainly “sufficient but not greater than necessary” to comply with the purposes of

    sentencing in § 3553(a)(2).

          8. With regard to the second important clarification in the law, in Section 403

    of the First Step Act (the only provision in the Act that Congress titled a

    “Clarification”), Congress “clarified” its original intent in writing the former “second

    or subsequent conviction” language into § 924(c)(1)(C), by amending that provision to

    conform to its intent. Although that particular clarification had been in the works for

    some time – even at the time of the 2009 sentencing, there was a bill before Congress

    proposing a similar “clarification” – it is only now that this longstanding proposal to

    clarify § 924(c)(1)(C) has finally become law.

          At the 2009 sentencing, defense counsel urged the Court to take the proposed

    bill into consideration by imposing a sentence under § 924(c)(1)(C) less than the

    consecutive 25-year terms mandated by the Supreme Court in Deal. He argued that

    the Supreme Court had simply misconstrued the language Congress wrote and its

    intent. But plainly, the Court had no authority in 2009 to reject the Supreme Court’s

    construction of § 924(c)(1)(C) in Deal. Deal was then the law of the land. And indeed,

    that construction remained controlling law until Congress rendered it irrelevant by

    enacting Section 403 of the First Step Act, which clarified its original intent by

    striking the “second or subsequent conviction under this subsection” language

    altogether, and adding in its stead the very clear words: “violation of this subsection

    that occurs after a prior conviction under this subsection has become final.” As a

    result of that clarifying amendment to § 924(c)(1)(C), a defendant like CHANCE who

    was never previously convicted of a § 924(c) offense, will be subject to consecutive
                                              11
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 11 of 12



    terms of 7 rather than 25 years on multiple § 924(c) convictions with brandishing in

    a single case.

          Notably, whereas here a defendant has successfully challenged at least one

    count of conviction on collateral review, and he has at least one stacked term for a

    “second or subsequent” conviction in the same case owing to the Supreme Court’s

    misconstruction of § 924(c)(1)(C) in Deal, district courts throughout the country have

    granted a resentencing de novo to such defendants to allow them take advantage of

    Congress’ clarification in the First Step Act as to how § 924(c)(1)(C) is to be applied.2

    In all of these cases, the courts have squarely rejected the government’s assertion

    that Section 403 does not apply upon a resentencing.

          To avoid unwarranted disparities with these resentenced defendants as well

    as defendants currently being sentencing for the first time with the benefit of

    Congress’ clarifying amendment to § 924(c)(1)(C) in the First Step Act, the Court



          2  See, e.g., United States v. Acosta, 2019 WL 4140943 (W.D.N.Y. Sept. 2019)
    (on remand from successful appeal of denial of a § 2255 motion, granting defendant a
    plenary resentencing and finding that Section 403 was applicable upon resentencing;
    holding that “intervening change in statutory law applies at a resentencing even
    though the change in law was not the basis for reversal or vacatur;” reducing sentence
    on second § 924(c) conviction to 5 years); United States v. McCoy, No. 1:92-cr-96 (S.D.
    Ind. 2019) (reducing total term on three § 924(c) counts to 15 years under Section
    403); United States v. Crowe, No. 2:11-cr-20481, DE 287 & 288 (E.D.Mich. Aug. 2019)
    (where § 2255 was granted based upon ineffective assistance of counsel on a § 924(c)
    count in failing to challenge brandishing enhancement, vacating the entire sentence
    on all counts, and resentencing defendant on the two § 924(c) convictions by applying
    Section 403, reducing sentence on second § 924(c) count to 5 years); see also United
    States v. Joyner, No. 1:15-cr-255-1 (N.D.Ga. May 2019) (applying Section 403 upon
    remand after successful direct appeal based on a guideline error; reducing sentence on
    second § 924(c) count to 7 years).



                                               11
Case 0:08-cr-60090-DMM Document 328 Entered on FLSD Docket 03/24/2020 Page 12 of 12




    should resentence CHANCE de novo on his § 924(c) counts consistent with the now-

    clarified language in § 924(c)(1)(C).

          WHEREFORE, pursuant to the above argument and authorities, DEVON

    CHANCE respectfully requests that the Court vacate his conviction and sentence on

    Count 2; exercise its discretion to consider the “sentencing package” in this case anew;

    set this case for a resentencing de novo on all remaining counts; and issue an

    Amended Judgment imposing the minimum term of imprisonment permitted by

    current law on his remaining counts.

                                            Respectfully Submitted,


                                      By:    /s/ Michael G. Smith, Esq.
                                            MICHAEL G. SMITH, ESQ.
                                            Florida Bar No. 265802
                                            Litigation Building, Suite 500
                                            633 South Andrews Avenue
                                            Fort Lauderdale, Florida 33301
                                            Tel: 954-761-7201
                                            Smithlawdefend@aol.com

                               CERTIFICATE OF SERVICE

          I HEREBY certify that on March 24, 2020, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

    document is being served this day on all counsel of record via transmission of Notices

    of Electronic Filing generated by CM/ECF or in some other authorized for those

    counsel or parties who are not authorized to receive electronically Notices of

    Electronic Filing.

                                      By:     /s/ Michael G. Smith, Esq.
                                             MICHAEL G. SMITH, ESQ.
